IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-63,493-02


EX PARTE EZEKIEL RAMIREZ RIVERA, Applicant




ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 06-09-02394-CR IN THE 112TH JUDICIAL DISTRICT COURT 
FROM CROCKETT COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to delivery of a
controlled substance, and was sentenced to seven years' imprisonment.  No direct appeal was taken.
	Applicant alleges that he is being improperly denied pre-sentencing jail time credit, and that
such credit was a condition of his plea agreement, which has therefore been violated.  Applicant also
alleges that his trial counsel was ineffective for allowing him to plead guilty and then failing to
ensure that the plea agreement was followed, and for advising him incorrectly regarding parole
release.   Applicant's claim for pre-sentencing jail time credit must be dismissed, because although
he alleges that he has filed a motion for judgment nunc pro tunc in the trial court, he has not pursued
the matter in the Court of Appeals by way of a writ of mandamus.  Ex parte Ybarra, 149 S.W.3d 147 
(Tex. Crim. App. 2004).  Applicant fails to provide any evidence or documentation showing that
parole eligibility or a specific amount of pre-sentencing jail time credit were affirmative elements
of his plea agreement.  Applicant's second and third grounds for review are therefore denied.

Filed: May 19, 2010
Do not publish